REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Applicant’s arguments, filed on May 10th, 2022, with respect to the claim objections have been fully considered and are persuasive. Accordingly, the claim objections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on May 10th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claim 1, the closest prior art is Mukawa (US 2010/0157433 A1).
Regarding claim 1, Mukawa teaches a method of presenting a three-dimensional image to a viewer, the method comprising: 
block background light from an external scene from entering an eye of the viewer using an occluding mask located in a space between the eye and the external scene; 
generating image light representing and image, the image light being separate from the light from the external scene;
projecting the image light representing the image from a selectively transparent projection device located in a space between the eye and the external scene that also allows light from the external scene through to the eye of the viewer; 
modifying the image to reach a different depth of focus with the eye of the viewer to form a modified image; 
delivering the modified image to the eye of the viewer; and 
wherein the selectively blocking background light comprises selectively blocking background light from the external scene in an occluding pattern geometrically corresponding to the image projected from the selectively transparent projection device, the occluding pattern being blacked out to prevent background light from the external scene from bleeding through or interfering with display of the image while light from the external scene passes through non-masked portions of the occlusion mask and the image that is projected receives mask blocking from the background light and is projected towards the eye.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including providing a signal from a controller to selectively block background light from an external scene.

Regarding claims 3-18, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872